Citation Nr: 0804469	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  03-05 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007) for a right 
upper extremity disorder (claimed as numbness of the 
thumb and two fingers of the right hand) claimed to have 
resulted from treatment at a Department of Veterans 
Affairs Medical Center (VAMC) in February 1987.

2.	Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the fracture of two front teeth, 
claimed to have resulted from treatment at a VAMC in 
July 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
April 1960 and from October 1961 to August 1962.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The veteran testified during a hearing before 
the undersigned in April 2004.

In August 2004 the Board remanded the veteran's case to the 
RO.  In July 2006, the Board denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability involving residuals of a left hydrocelectomy due 
to treatment at a VAMC in June 2000.  Also in July 2006, the 
Board remanded the veteran's remaining claims to the 
RO/Appeals Management Center (AMC) in Washington, D.C., for 
additional development.

The matter of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the fracture of two 
front teeth, claimed to have resulted from treatment a VAMC 
in July 1993 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC.



FINDINGS OF FACT

1.	In February 1987, the veteran underwent surgery to 
implant a pacemaker that was performed at the VAMC in 
Washington, D.C.

2.	The competent and probative medical evidence of record 
preponderates against a finding that a right upper 
extremity disorder resulted from VA medical care 
furnished to the veteran in February 1987.  There was no 
additional disability as a result of the VA treatment.


CONCLUSION OF LAW

The criteria for establishing benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability characterized 
as a right upper extremity disorder (claimed as the thumb and 
two fingers of the right hand), claimed to be the result of 
treatment at a VA medical facility in February 1987, are not 
met.  38 U.S.C.A. §§ 1151, 5103-5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2007), 
effective prior to and after September 2, 2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter and in the August 2007 supplemental statement of the 
case, the RO provided the veteran with notice consistent with 
the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claim for compensation under 38 U.S.C.A. § 1151 
for a right upper extremity disorder due to VA treatment in 
February 1987 is being denied, as set forth below, there can 
be no possibility of prejudice to him.  As set forth herein, 
no additional notice or development is indicated in the 
appellant's claim. 

In an August 2001 letter, issued prior to the November 2002 
rating decision, and in an August 2006 letter, the RO 
informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In oral and written statements in support of his claim, the 
veteran contends that he sustained a right upper extremity 
disorder, claimed as numbness of the thumb and two fingers of 
his right hand and now diagnosed as carpal tunnel syndrome 
(CTS), due to surgery to implant a pacemaker that was 
performed at a VA medical facility in February 1987.  

VA medical records reveal that the veteran was hospitalized 
from February 9 to February 20, 1987, at the VAMC in 
Washington, D.C., and underwent placement of a "DDD" 
pacemaker in his right subclavian area.  The discharge 
summary for his hospitalization indicates his history of 
presyncope and bradycardia and that he was transferred from 
the VAMC in Martinsburg.  When examined at admission, the 
neurologic work up was nonfocal.  

A February 17, 1987 Pacemaker Implantation Record indicates 
that the veteran's right subclavian vein was successfully 
entered with some difficulty, and a guide wire was left in 
place.  A pacemaker pocket was created on the pectoralis 
fascia.  The pacemaker was implanted and the pocket closed.  
It was noted that the veteran tolerated the procedure well. 

The discharge summary further indicates that after the DDD 
type pacemaker was placed, the veteran had a noninvasive 
electrophysiological study.  He tolerated both procedures 
without complications and was discharged in stable condition.

A May 1988 VA medical record includes diagnoses of cervical 
radiculopathy, thoracic scoliosis, and lumbar degenerative 
joint disease.  

An October 1988 VA clinical record describes the veteran's 
complaints of pain and numbness of both arms and legs.  He 
said his fingers were going numb.  The assessment was tumors 
of the paravertebral area with a need to rule out neuromas 
and arm and leg pain and numbness aggravated by extension.  
According to a radiology record also dated in October 1988, 
the veteran had pain and numbness of the hands after 
hyperextension of the neck during a pacemaker operation and 
tumor of the paravertebral area.  The clinical impression was 
moderate degenerative changes of the lower cervical spine and 
severe degenerative changes of the thoracolumbar spine.  

According to a November 1988 VA medical record, the veteran 
complained of low back pain that was worsening.  He had 
chronic neck pain with right upper extremity pain and 
numbness.  It was noted that he had a complex medical history 
of chest pain and breathlessness and had a pacemaker.  
Examination of the veteran's neck revealed it was markedly 
stiff.  There was no sensory loss and reflexes were present.  
X-rays of the cervical spine showed degenerative changes at 
C5-C6.  The diagnosis was cervical lumbar spondylosis.

In December 1988, the VA records show that the veteran 
underwent excision of multiple lipomas on his right upper and 
lower back.

A January 1989 VA outpatient record indicates that the 
veteran's hand developed numbness of the 2nd and 3rd fingers 
and he related his hand symtoms to previous neck problems for 
which he received physical therapy.  The assessment was 
possible CTS of the right hand.  In April 1989, he was 
advised to use a splint at night for his CTS.

VA hospitalized the veteran from May to June 1989 when he was 
diagnosed with a herniated nucleus pulposus at L4-L5 and 
angina.  When examined at admission, a right upper extremity 
disorder was not noted.  While electromyography and nerve 
conduction (EMG/NCV) studies were requested, it was advised 
to avoid them if possible due to possible interference with 
the veteran's pacemaker.

Results of EMG studies performed in May 1990 were supportive 
of chronic L5 radiculopathy, bilaterally.

June 1990 records from Bethesda National Naval Center 
indicate that the veteran was admitted with complaints of low 
back and right lower extremity pain.  He underwent a lumbar 
myelogam.  The discharge diagnoses were chronic low back pain 
and a need to rule out a L4-5 herniated nucleus pulposus 

According to an April 1991 VA clinical record, the veteran 
reported feeling well and his pacemaker was checked and its 
function considered stable.

August 1991 VA clinical records show that the veteran 
complained of pain on the right side of his face, into his 
neck and shoulder, and down the shoulder, that started after 
his pacemaker was programmed.  He was unable to turn his head 
in both directions and hyperextension of his neck hurt.  He 
had limited range of motion of the shoulder joint.  
Torticolis was diagnosed.

Results of x-rays of the veteran's cervical spine taken in 
September 1991 showed spondylosis in the cervical spine with 
bony spurring jutting into the neuroforamen at the C6-C7 
level, bilaterally.  Results of x-rays of his right shoulder 
were normal and showed the cardiac pacemaker in the right 
chest.

A May 1997 VA medical record reveals that the veteran was 
hospitalized for implantation of a new pacemaker.  He had no 
complications prior to or during the procedure.

In June 2000, the VA records show that the veteran underwent 
a left hydrocelectomy.

During the veteran's April 2004 Board hearing, he testified 
that, days after his 1987 pacemaker implantation, he noticed 
numbness in the thumb and fingers of his right hand (see 
hearing transcript at page 3).  He telephoned VA medical 
personnel and was advised that it would go away in a week or 
two.  He stated that electronic testing was performed at 
Bethesda Naval Hospital in 1988 or 1999 (Id. at 4).  He said 
he did not sign a consent form before the 1987 surgery and 
that, after the surgery, physicians "begged" him to sign it 
(Id. at 6).  He said there were "a lot of complications" in 
his procedure that took "7 1/2" hours and "another 14 1/2 
hours" (Id. at 13).  He testified that no physician told him 
that his chronic problem was due to the pacemaker implant 
(Id.)  

In August 2004, the veteran was seen in the VA outpatient 
clinic for a regular check up and complained of upper 
extremity weakness.  Findings revealed 3.5/5.0 weakness of 
the thighs and upper extremities, proximally.  The assessment 
was myopathy.  

An October 2004 record indicates that the veteran was 
examined in the VA outpatient neurology clinic.  He reported 
a four month history of gradually progressive muscle weakness 
and mild aching.  He had some arm weakness.  It was noted 
that in 1989 the veteran had an episode of numbness from the 
waist down that spontaneously resolved and was attributed at 
that time to arthritis.  Results of an EMG performed by VA in 
September 2004 did not show myopathic units or sign of 
inflammatory myopathy.  There was proximal weakness in the 
veteran's right arm and shoulder.  There was no sensory loss 
to light touch, pin, vibration or proprioception.  It was 
noted that the veteran experienced numbness in the past with 
elevated blood sugars. The clinical impression was proximal 
weakness, likely myopathic.  The neurologist was uncertain of 
the source, but said the main diagnostic considerations 
included inflammatory myopathies.  A muscle biopsy and 
rheumatological opinion were requested.

Results of the December 2004 muscle biopsy of the left thigh 
were negative for myositis, myopathy. 

A VA outpatient neurological consultation in April 2005 was 
performed regarding proximal weakness pattern in all 
extremities (as set forth in the June 2005 VA neurological 
examination report, below).  Clinical findings at that time 
revealed no atrophy and right shoulder adductor strength of 
3/5.  The rest of the right arm, proximal and distal 
strength, was essentially normal (5/5).  There was normal 
muscle tone and mild muscle tenderness to palpation.  He had 
normal rapid finger movements and coordination efforts.  The 
diagnostic impression at that time was a history of right arm 
pain and numbness.  The VA examiner said the etiology of the 
veteran's condition was unclear based on his history and 
medical records.  There was no documentation of any 
irregularities during the 1987 pacemaker implantation.  In 
particular, there was no comment as to whether any nerve 
injury was suspected at his time.  The CTS diagnosis in 1989 
was thought a possible explanation of the veteran's symtoms.  
Further tests were advised when he was recovered from his 
right arm surgery.

In June 2005, the veteran underwent VA neurological 
examination.  According to the examination report, the 
veteran brought two volumes of medical records to the 
examination that were reviewed for pertinent information by 
the examiner.  The veteran gave a history, and it was noted 
that the medical records showed that, in February 1987, the 
veteran had a cardiac pacemaker inserted in the right 
subclavian region at a VAMC.  The operative note for that 
procedure showed that the pacemaker was inserted without 
difficulty and without any interoperative or perioperative 
complication.  The veteran reported that a total of three 
subsequent pacemaker insertions were performed to replace 
existing pacemakers.  He said that shortly after the first 
pacemaker insertion, he had numbness and dysesthesias in the 
thumb, index, and middle fingers of the right hand.  He also 
had some motor weakness of the right upper extremity and 
decreased motility.  It was noted that pacemakers were 
inserted in June 2000 at a VAMC and on another date.  The 
veteran dated the onset of his symtoms to the initial 
procedure performed in 1987.

The examination report further indicates that the veteran 
currently had a diagnosis of a need to rule out CTS on the 
right side in 1989.  His current problems were the same in 
the right arm, including numbness and dysesthesias in the 
thumb, index, and middle fingers of the right hand, with 
decreased mobility and strength in the right hand and 
forearm.  He recently underwent a surgical procedure on the 
right arm and elbow and his right arm was in a splint.  

Upon examination, the diagnosis was history of right arm pain 
and numbness.  The VA examiner said that the etiology of the 
veteran's conditions was unclear, based on his history and 
medical records.  There was no documentation of any 
irregularities during the pacemaker implantation in 1987, nor 
was there any comment as to whether any nerve injury was 
suspected.  The VA examiner speculated that the CTS diagnosis 
in 1989 may be a possible explanation for the veteran's 
current symtoms.  It was recommended that the veteran return 
for further examination after convalescence from his right 
arm surgery.   

In a July 2005 Addendum, the VA neurologist said the veteran 
showed normal sensory perception in all extremities.  He had 
some pain in the right elbow and a subjective description of 
numbness of sensation in the right hand.  

In January 2007, the veteran underwent another VA 
neurological examination.  According to the examination 
report, the examiner reviewed the veteran's medical records 
in his claims files.  It was noted that the veteran's main 
concern was his right elbow that developed fluid in 2003 and 
for which he underwent surgery in June 2005 when an olecranon 
cyst was excised.  It was also noted that the veteran was not 
a very good historian and that the examiner advised him of 
the purpose of the examination regarding his right arm 
problem due to a 1987 procedure performed at a VAMC.  He then 
said that the first attempt at pacemaker placement was made 
with much difficulty, was on the left side, lasted more than 
seven hours, and was unsuccessful.  He also said that it took 
that long to place the device on the right subclavian.  

The VA examiner reviewed the February 17, 1987 Pacemaker 
Implantation Record, noted above and commented that there 
were no further details of the difficulty noted in entering 
the veteran's right subclavian vein  It was further noted 
that the discharge summary indicated that the veteran had an 
electrophysiological study of the heart and tolerated both 
procedures without complications.  Subsequent notes by 
medical providers did not disclose symtoms referable to the 
right hand.  Three pacemaker implantations as replacements 
were performed since 1987 without any reported difficulty.

The veteran currently complained that immediately after the 
first pacemaker procedure, he developed numbness and tingling 
of the entire hand.  The VA examiner said that this was not 
consistent with the previous history stating that his thumb, 
index, and middle fingers were initially affected.  At times, 
the veteran's pain started in his right elbow down to the 
right wrist on the ulnar side.  He said that currently his 
whole hand and all the digits were affected by the numbness 
and tingling that was constantly present.  Pushing and 
pressing down on the right arm were limited and both arms had 
no strength.  He was right-hand dominant.

The veteran denied any history of strokes and hemiparesis.  
He was diagnosed with polymyalgia rheumtaica based upon 
laboratory test results and profound weakness of the proximal 
muscles on the side, but a muscle biopsy in 2004 was negative 
for this condition.  He said his joint pain and muscle 
weakness continued.  The VA examiner noted that the veteran 
jumped from one complaint to another and lost track of his 
main contention or complaint at the examination.  He reported 
having back, knee, and hip pain.  As to his right hand, it 
was noted that a neurologist examined the veteran in 2005 and 
no sensory deficits were noted.  Right arm pain and numbness 
were felt to be related to CTS in 1989.  

Upon clinical examination, the diagnosis was carpal tunnel 
syndrome of the right hand.  The VA examiner stated that 
results of nerve conduction testing showed CTS.  She cited to 
recent online reviews of CTS to the effect that it was "the 
most common nerve entrapment disorder.... caused by increased 
pressure and consequent compression of the median nerve 
within the anatomic area referred to as the carpal tunnel.  
This area is an elliptically shaped canal enclosed by the 
inelastic flexor retinaculum ventrally, and the carpal bones, 
dorsally".  According to the VA examiner, this "is 
typically nerve compression at the wrist, and nowhere around 
the pacemaker implantation site".  The VA examiner opined 
that, given "the presence of other rheumatologic 
musculoskeletal and systemic conditions which put [the 
veteran] at risk to develop this condition, it is unlikely 
that his hand complaints are a result of his pacemaker 
implantation in 1987".

III.	Legal Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were service- 
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable  Id.

After the January 2003 statement of the case was issued, and 
during the pendency of the veteran's claim, the VA 
regulations, governing the adjudication of claims for 
benefits under 38 U.S.C.A § 1151(a) were amended, effective 
September 2, 2004. See 69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(codified at 38 C.F.R. § 3.361).  The new regulations 
implement the current provisions of 38 U.S.C.A. § 1151.  The 
regulations have no retroactive effect and, in any event, 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).

Thus, under the applicable law, VA fault or an event not 
reasonably foreseeable would be required for this claim to be 
granted, if the evidence were to establish additional 
disability which was caused by hospital care, or by medical 
or surgical treatment, rendered by the Department of Veterans 
Affairs.  In determining whether a veteran has additional 
disability, VA compares his condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to his condition 
after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.

As for the merits of the veteran's claims under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may 
be awarded in the same manner as if the additional disability 
or death were service connected.  The Court has consistently 
held that "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b) (2007).

Thus, a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).  Moreover, and also consistent with the service 
connection analogy, since a section 1151 claim is a claim for 
disability compensation, a veteran who has made a showing of 
some type of injury due to VA medical care "must still submit 
sufficient evidence of a causal nexus between that . . . 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

The veteran does not meet the burden of presenting evidence 
as to medical cause and effect, or a diagnosis, merely by 
presenting his own statements, because as a layperson he is 
not competent to offer medical opinions.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus his statements regarding causation are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  In other words, without our doubting for a moment 
the sincerity of the veteran's account of his medical 
problems, we must be mindful that only medical professionals 
may make valid medical assessments of veteran's condition, 
his current disabilities, and the etiology thereof.

As set forth above, on February 17, 1987, the veteran 
underwent surgery to implant a pacemaker that was performed 
at the VAMC in Washington, D.C.  

Subsequently, it appears that the veteran experienced 
numbness in the thumb and two fingers of his right hand that 
may be considered additional disability.  The first 
complaints were somewhat removed from the surgery according 
to the clinical records.  Appellant has reported that the 
complaints started almost immediately.

The veteran asserts that he suffered right upper extremity 
disability, namely numbness in the thumb and two fingers of 
his right hand, as a result of treatment administered by VA 
in February 1987, at which time he underwent surgical 
implantation of a pacemaker.  The question on appeal, 
therefore, is whether the pacemaker implantation surgery 
during VA treatment in 1987 caused some additional disability 
due to VA fault or an event not reasonably foreseeable.

Upon review of the medical evidence of record, it is the 
Board's conclusion that the veteran has not presented 
competent medical evidence to support his claim for benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, that right 
upper extremity problems resulted from surgery to implant a 
pacemaker provided in February 1987 at a VA medical facility.  
Certainly, it must be acknowledged that the veteran 
experienced numbness in the fingers of his right hand 
following his pacemaker surgery administered by the VAMC in 
February 1987, that in 1989 was thought could be CTS, and 
that he now has CTS of the right hand.  Nevertheless, the 
fact that one event followed another does not mean that the 
first caused the second.  More important, however, in order 
to establish entitlement to benefits under 38 U.S.C.A. § 
1151, the evidence must show "additional disability" as a 
result of the treatment in question due to carelessness, 
negligence, lack of proper skill, error in judgment or an 
unforeseen event.  This, at bottom, is a medical 
determination, and the competent medical evidence of record 
fails to show any causal relationship between current right 
upper extremity problems and the treatment in question.

Significantly, a VA medical specialist who reviewed the 
veteran's medical records in January 2007 concluded that the 
veteran's existing right upper extremity problem was not 
related to VA surgical treatment for pacemaker surgery in 
February 1987.

The opinion provided by a VA examiner in January 2007 was 
based upon full review of the veteran's medical history and 
findings.  Based upon a review of the aforementioned 
information, the reviewer noted that results of nerve 
conduction studies diagnosed CTS that was "typically nerve 
compression at the wrist and nowhere around the pacemaker 
implantation site".  The physician concluded that "[g]iven 
the presence of other rheumatologic musculoskeletal and 
systemic conditions which puts [the veteran] at risk to 
develop this condition, it is unlikely that his hand 
complaints are a result of his pacemaker implantation in 
1987". 

As to the other physicians who reported the veteran's onset 
of right upper extremity complaints after February 1987, that 
fact alone is of no meaningful consequence in the context of 
this claim.  Such statements merely relate a fact, i.e., the 
timing of the veteran's complaints.  They do not identify any 
specific disability related to the February 1987 pacemaker 
surgery or to any unforeseen event or carelessness on the 
part of VA in treating the veteran.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The veteran's primary argument is apparently based upon his 
allegation that VA did not treat him in accordance with the 
prevailing standard of care, and therefore was at 
fault/negligent in the surgical treatment of the implantation 
of a cardiac pacemaker, that ultimately resulted in the right 
upper extremity numbness that the veteran claims was due to 
the pacemaker implantation in 1987.  In effect, the question 
is whether the February 17, 1987 pacemaker implantation 
surgery was the appropriate standard of care.  

As regards causation, the Board recognizes that the veteran 
believes that treatment provided by VA in February 1987 
resulted in his current right upper extremity numbness.  
While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
diagnosis of the disability produced by the symptoms or the 
underlying cause of the symptoms.  See, e.g., Washington v. 
Nicholson; Routen v. Brown, supra.

In the January 2007 VA opinion, a VA medical specialist who 
is a neurologist, reviewed all of the veteran's medical 
records, and opined that it was unlikely that the veteran's 
hand complaints were a result of hi pacemaker implantation in 
1987.  This medical specialist said that the veteran had CTS 
of the right hand, that online reviews showed it was a nerve 
entrapment disorder.  The VA physician further stated that it 
was typically nerve compression at the wrist, and nowhere 
around the pacemaker implantation site.  She opined that, 
given the presence of other rheumatologic musculoskeletal and 
systemic conditions that put the veteran at risk to develop 
the condition, it was unlikely that his hand complaints 
resulted from his pacemaker implantation in 1987.            

The Board is persuaded that the 2007 VA medical expert's 
opinion is most convincing in that this expert assessed all 
the records, recognized the veteran's right upper extremity 
problem, the February 1987 surgery, and that it was not 
related to the pacemaker surgery and post-operative 
treatment.  The expert opined that, based upon the veteran's 
medical record, it was unlikely that his hand complaints 
resulted from his pacemaker implantation in 1987. 

Where a medical expert has fairly considered all the 
evidence, her opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. 
488, 493 (1995).  The Board does, in fact, adopt the 2007 VA 
specialist's opinion on which it bases its determination that 
benefits pursuant to 38 U.S.C.A. § 1151 for right upper 
extremity disability is not warranted.

The 2007 VA expert expressly based her opinion upon a review 
of the veteran's medical records in his claims files.  The 
medical specialist explained that the veteran's current right 
upper extremity (hand) problems were diagnosed as CTS.  The 
VA expert said that it was unlikely that the veteran's hand 
complaints were related to the 1987 pacemaker implantation.

As discussed above, the veteran maintains that his current 
right upper extremity problem was caused by VA treatment in 
February 1987 when he underwent pacemaker implantation 
surgery.  However, he has offered somewhat conflicting 
reports of his disability and the circumstances in which it 
was incurred.  He testified that the procedure lasted over 
seven hours and was very complicated, and said that he was 
asked to sign an informed consent after the procedure was 
performed.  He told the 2007 VA examiner that his entire 
right hand was rendered numb by the procedure that attempted 
to implant the device on his left side.  We recognize his 
sincere belief that his current right upper extremity (thumb 
and two fingers of the right hand) problem is related in some 
way to his experience during treatment at the VAMC in 
February 1987.  Nevertheless, in this case, the veteran has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the causal 
relationship between his current right upper extremity 
problem and his pacemaker implantation surgery at the VAMC in 
1987.  See Washington v. Nicholson; Routen v. Brown, supra.

In summary, compensation is not warranted for a right upper 
extremity problem (claimed as numbness of the thumb and two 
fingers of the right hand) claimed by the veteran as due to 
VA medical treatment, because the weight of the evidence 
preponderates against a grant of these benefits under 38 
U.S.C.A. § 1151.  In reaching this conclusion, the Board has 
considered the applicability of our longstanding reasonable-
doubt/benefit- of-the-doubt doctrine.  However, the competent 
medical evidence of record does not place the veteran's claim 
in relative equipoise.  As the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right upper extremity disorder (claimed as numbness of the 
thumb and two fingers of the right hand) claimed to have 
resulted from treatment at a VAMC in February 1987 is denied.


REMAND

The veteran also seeks compensation under the provisions of 
38 U.S.C.A. § 1151 for the fracture of two front teeth, 
claimed to have resulted from treatment at a VAMC in July 
1993 when he underwent gall bladder surgery.  Essentially, in 
his oral and written statements in support of his claim, he 
maintains that his front teeth were fractured when a tube was 
placed into his mouth during the surgical procedure.  He said 
VA subsequently extracted his teeth and furnished dentures.

As noted above, in August 2004 and in July 2006, the Board 
remanded the veteran's claim, in part, for the purpose of 
securing any previously unobtained VA medical records 
regarding his dental treatment.

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's July 2006 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some partial development was completed.  
This includes sending the veteran a notice in August 2006 
that satisfied the VCAA notice obligations in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A. Furthermore, as per the 
directive in the Board's July 2006 remand, records regarding 
the veteran's treatment, dated during 2006, were obtained 
from the VAMC in Martinsburg, although they are not referable 
to dental treatment.

However, other action specifically requested by the Board in 
July 2006 has yet to be completed.  See Stegall v. West, 
supra.

According to a January 2007 VA examination report prepared by 
the VA chief of the dental service, "[r]eview of CPRS 
reveals that [the veteran] had all his maxillary remaining 
teeth removed here at this dental service by [Dr. M.] on 
9/24/99".  The record identifies the teeth removed from the 
veteran's mouth.  However, neither that September 1999 dental 
record, nor any other dental record, is in the claims file 
and must be obtained prior to Board consideration of the 
veteran's claim.

Furthermore, in the January 2007 VA dental examination 
report, the VA dentist opined that that the veteran had 
"[t]ooth loss due to traumatic injury while under anesthesia 
for gall bladder surgery".  However, the VA examiner did not 
render an opinion as to whether the veteran's tooth loss was 
brought about by fault, carelessness, negligence, lack of 
proper skill, or error in judgment by VA in its treatment of 
the veteran on July 12, 1993.  Moreover, it is unclear 
whether this opinion was entered as a result of record 
review, or is based solely on the appellant's history.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must obtain all records 
regarding the veteran's dental 
treatment at the VAMC in Martinsburg, 
West Virginia, to particularly include 
records dated from 1993 to the present 
and the September 24, 1999 dental 
treatment record referenced in the 
January 2007 VA dental examination 
report.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file and 
the veteran and his representative so 
advised in writing.

2.	Then, the RO/AMC should request that 
the VA dentist who prepared the January 
2007 examination report (or other 
similarly situated dentist) respond to 
the following questions.  (If, 
determined to be needed, appellant 
should be scheduled for a new VA dental 
examination to determine the etiology 
of his claimed fracture of two front 
teeth due to VA surgical treatment in 
July 1993).  

i.	Reviewing the evidence of record 
prior to and after the event in 
July 1993, is there an increase in 
the veteran's tooth impairment due 
to the gall bladder surgery and 
treatment therefore?  
Specifically, is there clinical 
data of the fracture of any teeth 
during that procedure?

ii.	If there is an increase in 
disability after July 12, 1993, is 
it at least as likely as not that 
the change in tooth loss was 
brought about by fault, 
carelessness, negligence, lack of 
proper skill, or error in judgment 
by VA in its treatment of the 
veteran on July 12, 1993, when he 
underwent a laparoscopic 
cholecystectomy at the VAMC in 
Martinsburg, including the 
administration of anesthesia?  The 
examiner should also opine whether 
the appellant's tooth loss was an 
event reasonably foreseeable.   

iii.	The examiner is also requested to 
comment on whether was there an 
increase in disability, beyond the 
natural progress of the veteran's 
tooth loss brought about by fault, 
carelessness, negligence, lack of 
proper skill, or error in judgment 
by VA in its treatment of the 
veteran on July 12, 1993 when he 
underwent a laparoscopic 
cholecystectomy at the VAMC in 
Martinsburg.  If the change in 
tooth disability is more likely 
than not due to natural progress 
of the tooth impairment, that too 
should be noted.

iv.	If it is determined that there was 
no fault, carelessness, 
negligence, lack of proper skill, 
or error in judgment, and/or 
current impairment was an event 
reasonably foreseeable, the 
examiner should expressly say so 
and provide detailed reasons for 
such opinions.

v.	The examiner is requested to 
comment on whether the consent 
form signed by the veteran on July 
11, 1993, prior to the July 12, 
1993 laparoscopic cholecystectomy 
procedure, adequately advised him 
of the nature of the proposed 
procedure or treatment; the 
expected benefits; reasonably 
foreseeable associated risks, 
complications or side effects; 
reasonable and available 
alternatives; and anticipated 
results if nothing was done.

vi.	A rationale should be provided for 
all opinions given and the factors 
upon which the medical opinion is 
based must be set forth in the 
report. The veteran's claims files 
must be made available to the 
examiner(s) in conjunction with 
the examination, and the 
examination report(s) should 
indicate whether the veteran's 
medical records were reviewed.

3.	If, and only if, the VA dental examiner 
determines that the veteran's two front 
were fractured and removed due to 
administration of anesthesia during the 
July 12, 1993 cholecystectomy, should 
the RO/AMC request that the veteran's 
medical records be reviewed by an 
anesthesiologist.  This medical 
specialist should be advised that the 
veteran maintains that his two front 
teeth were fractured during the 
insertion of a mouth tube during the 
laparoscopic cholecystectomy in July 
1993.  The anesthesiologist should be 
requested to address the questions set 
forth above in 2i-vi.

4.	Thereafter, the RO should readjudicate 
the veteran's claim for benefits 
pursuant to § 1151 for fracture of two 
front teeth due to treatment at a VAMC 
on July 12, 1993.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the August 
2007 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeal






 Department of Veterans Affairs


